            Case
               Case
                 3:07-cv-05634-CRB
                     MDL No. 1913 Document
                                   Document561319
                                               FiledFiled
                                                     10/23/20
                                                          12/03/19
                                                                Page
                                                                   Page
                                                                     1 of 15 of 5




     Joseph W. Cotchett (36324)                             Michael P. Lehmann (77152)
 1
     Adam J. Zapala (245748)                                Christopher L. Lebsock (184546)
 2   Elizabeth T. Castillo (280502)                         Seth R. Gassman (311702)
     COTCHETT, PITRE & McCARTHY, LLP                        HAUSFELD LLP
 3   840 Malcolm Road                                       600 Montgomery Street, Suite 3200
     Burlingame, CA 94010                                   San Francisco, CA 94111
 4
     Phone: (650) 697-6000                                  Phone: (415) 633-1908
 5   Fax: (650) 697-0577                                    Fax: (415) 358-4980
     jcotchett@cpmlegal.com                                 mlehmann@hausfeld.com
 6   azapala@cpmlegal.com                                   clebsock@hausfeld.com
 7   ecastillo@cpmlegal.com                                 sgassman@hausfeld.com

 8   Co-Lead Counsel for Plaintiffs
 9
10
                                 UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
12
13
     IN RE TRANSPACIFIC PASSENGER                      Civil Case No. 3:07-cv-05634-CRB
14   AIR TRANSPORTATION
     ANTITRUST LITIGATION                              MDL No. 1913
15
16   This Document Relates To:                         [PROPOSED] FINAL JUDGMENT OF
                                                       DISMISSAL WITH PREJUDICE AS TO
17   ALL ACTIONS                                       DEFENDANT ALL NIPPON AIRWAYS CO.,
                                                       LTD.
18
19
20
21
22
23
24
25
26
27
28


     [Proposed] Final Judgment of Dismissal With Prejudice As To Defendant All Nippon Airways Co., Ltd.
     Case No. 3:07-cv-05634-CRB
             Case
                Case
                  3:07-cv-05634-CRB
                      MDL No. 1913 Document
                                    Document561319
                                                FiledFiled
                                                      10/23/20
                                                           12/03/19
                                                                 Page
                                                                    Page
                                                                      2 of 25 of 5




 1           This matter has come before the Court to determine whether there is any just reason for
 2   delay of the entry of this final judgment with respect to the class action settlement with Defendant
 3   All Nippon Airways Co., Ltd. (“ANA” or “Defendant”). The Court, having reviewed Plaintiffs’
 4   Motion for Final Approval of Settlement with Defendant ANA (“Final Approval Motion”) and
 5   Plaintiffs’ Motion for an Award of Attorneys’ Fees and Reimbursement of Expenses (ECF No.
                                                     November 15, 2019
 6   1307), having held argument on said motions on October 18, 2019, and finding no just reason for
 7   delay, hereby directs entry of Judgment which shall constitute a final adjudication of this case on
 8   the merits as to members of the Settlement Classes and ANA pursuant to the Settlement
 9   Agreement Between Plaintiffs and ANA (“Settlement Agreement”) (see ECF No. 1297-2; Ex.
10   A):
11           IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
12           1.      The Court has jurisdiction over the subject matter of this litigation, and all actions
13   within this litigation (collectively, “Action”) and over the parties to the Settlement Agreement,
14   including all members of the Settlement Class and Defendant.
15           2.      The following classes are certified for settlement purposes only, pursuant to
16   Federal Rule of Civil Procedure (“Rule”) 23:
17
                      Settlement Class I (“Japan Settlement Class”): All persons and
18                    entities that directly purchased tickets for passenger air
                      transportation from JAL or ANA, or any predecessor, subsidiary
19                    or affiliate thereof, that originated in the United States and
                      included at least one flight segment from the United States to
20
                      Japan between the period beginning February 1, 2005 and ending
21                    December 31, 2007. Excluded from the class are any tickets that
                      did not include a fuel surcharge. Excluded from the class are any
22                    antitrust immunized fares agreed upon at IATA “Tariff
23                    Coordinating Conferences.” Excluded from the class are tickets
                      exclusively acquired through award or reward travel or any
24                    tickets acquired for infant travel with a 90% discount. Also
                      excluded from the class are purchases by government entities,
25                    Defendants, any parent subsidiary or affiliate thereof, and
26                    Defendants’ or any other commercial airline’s officers, directors,
                      employees, agents, and immediate families.
27
                      Settlement Class II (“Satogaeri Settlement Class”): All persons
28                    and entities that directly purchased Satogaeri fares from JAL or

      [Proposed] Final Judgment of Dismissal With Prejudice As To Defendant All Nippon Airways Co., Ltd.
      Case No. 3:07-cv-05634-CRB                                                                           1
             Case
                Case
                  3:07-cv-05634-CRB
                      MDL No. 1913 Document
                                    Document561319
                                                FiledFiled
                                                      10/23/20
                                                           12/03/19
                                                                 Page
                                                                    Page
                                                                      3 of 35 of 5




                      ANA or any predecessor, subsidiary or affiliate thereof that
 1
                      originated in the United States an included at least one flight
 2                    segment to Japan and does not include travel to countries other
                      than the United States and Japan between the period beginning
 3                    January 1, 2000 and ending April 1, 2006. Excluded from the
                      class are purchases by government entities, Defendants, any
 4
                      parent subsidiary or affiliate thereof, and Defendants’ officers,
 5                    directors, employees and immediate families. Also excluded are
                      purchases of “Satogaeri Special” and maerui satogaeri fares.
 6
                      Settlement Class III: All persons and entities that directly
 7
                      purchased passenger air transportation originating in the United
 8                    States that included at least one flight segment to Asia or
                      Oceania, from or on any of the Defendants, or any predecessor,
 9                    subsidiary, or affiliate thereof, at any time between January 1,
                      2000 and December 1, 2016. Excluded from the class are
10
                      governmental entities, Defendants, former Defendants in the
11                    Action, any parent, subsidiary or affiliate thereof, and
                      Defendants’ officers, directors, employees and immediate
12                    families.
13
14           3.      These settlement classes shall be referred to herein as the Settlement Classes.

15           4.      For purposes of this Order, the terms “Defendants,” “Effective Date,” “Released

16   Claims,” “Releasing Parties,” and “Released Parties” shall be defined as set forth in the Settlement

17   Agreement.

18           5.      The Court finds the prerequisites to a class action under Rule 23(a) have been

19   satisfied for settlement purposes by each of the Settlement Classes in that:

20                   a.       There are thousands of putative members of the Settlement Classes,

21                            making joinder of all members impracticable;

22                   b.       There are questions of fact and law that are common to all members of the

23                            Settlement Classes;

24                   c.       The claims of the Class Representatives are typical of those of the absent

25                            members of the Settlement Classes; and

26                   d.       Plaintiffs Meor Adlin, Franklin Ajaye, Andrew Barton, Rachel Diller,

27                            Scott Fredrick, David Kuo, Dickson Leung, Brendan Maloof, Donald

28                            Wortman, Harley Oda, Roy Onomura, Shinsuke Kobayashi, Patricia Lee,


      [Proposed] Final Judgment of Dismissal With Prejudice As To Defendant All Nippon Airways Co., Ltd.
      Case No. 3:07-cv-05634-CRB                                                                           2
             Case
                Case
                  3:07-cv-05634-CRB
                      MDL No. 1913 Document
                                    Document561319
                                                FiledFiled
                                                      10/23/20
                                                           12/03/19
                                                                 Page
                                                                    Page
                                                                      4 of 45 of 5




 1                            Nancy Kajiyama, Della Ewing Chow, James Kawaguchi, and Sharon
 2                            Christian (“Class Representatives”) have and will fairly and adequately
 3                            protect the interests of the absent members of the relevant Settlement Class
 4                            or Classes and have retained counsel experienced in complex antitrust class
 5                            action litigation who have and will continue to adequately advance the
 6                            interests of the Settlement Classes.
 7           6.      The Court finds that this Action may be maintained as a class action under Rule
 8   23(b)(3) for settlement because: (i) questions of fact and law common to the members of the
 9   Settlement Classes predominate over any questions affecting only the claims of individual
10   members; and (ii) a class action is superior to other available methods for the fair and efficient
11   adjudication of this controversy.
12           7.      Pursuant to Rule 23(g), the Court hereby confirms that Cotchett, Pitre &
13   McCarthy, LLP and Hausfeld LLP are appointed as Settlement Class Counsel, and that Plaintiffs
14   Meor Adlin, Franklin Ajaye, Andrew Barton, Rachel Diller, Scott Fredrick, David Kuo, Dickson
15   Leung, Brendan Maloof, Donald Wortman, Harley Oda, Roy Onomura, Shinsuke Kobayashi,
16   Patricia Lee, Nancy Kajiyama, Della Ewing Chow, James Kawaguchi, and Sharon Christian are
17   appointed to serve as Class Representatives on behalf of the Settlement Classes.
18           8.      No one has either excluded themselves from, or objected to, the settlement with
19   ANA, any of the Settlement Classes, or Class Counsel’s request for fees and reimbursement of
20   expenses.
21           9.      Upon the Effective Date, all Releasing Parties shall be permanently barred and
22   enjoined from instituting, commencing, prosecuting or asserting any Released Claim against any
23   of the Released Parties.
24           10.     The Court has finally approved the settlement between the Class Representatives
25   and ANA in the total amount of $58,000,000.
26           11.     This Court hereby dismisses on the merits and with prejudice the Action against
27   Defendant, with each party to bear its own costs and attorneys’ fees.
28


      [Proposed] Final Judgment of Dismissal With Prejudice As To Defendant All Nippon Airways Co., Ltd.
      Case No. 3:07-cv-05634-CRB                                                                           3
             Case
                Case
                  3:07-cv-05634-CRB
                      MDL No. 1913 Document
                                    Document561319
                                                FiledFiled
                                                      10/23/20
                                                           12/03/19
                                                                 Page
                                                                    Page
                                                                      5 of 55 of 5




 1           12.     Without affecting the finality of the Judgment in any way, this Court hereby retains
 2   continuing jurisdiction over: (a) implementation of this settlement and any distribution to
 3   members of the Settlement Classes pursuant to further orders of this Court; (b) disposition of the
 4   Settlement Fund; (c) determining attorneys’ fees, costs, expenses, and interest; (d) the Action
 5   until the Final Judgment contemplated hereby has become effective and each and every act agreed
 6   to be performed by the parties all have been performed pursuant to the ANA Settlement
 7   Agreement; (e) hearing and ruling on any matters relating to distribution of settlement proceeds;
 8   and (f) all parties to the Action and Releasing Parties, for the purpose of enforcing and
 9   administering the Settlement Agreement and the mutual releases and other documents
10   contemplated by, or executed in connection with the Agreement.
11   IT IS SO ORDERED.
12
13
             December 3, 2019
     Dated: ____________________                       ________________________________________
14                                                     THE HONORABLE CHARLES R. BREYER
                                                       UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      [Proposed] Final Judgment of Dismissal With Prejudice As To Defendant All Nippon Airways Co., Ltd.
      Case No. 3:07-cv-05634-CRB                                                                           4
